Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Catanese on 09/07/2021.

The application has been amended as follows: 
Claim 2, line 2 stated “…divides a gain of the transfer function”, and has been amended to state –divides the gain of the transfer function—
Claim 3, line 3 stated “…correspond to a frequency…”, and has been amended to state –correspond to the frequency—

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art cited herein teaches the basic structure of a center-of-mass height estimation device. For example, Ryn et al. discloses a center-of-mass height estimation device, comprising a roll moment calculation unit (Par [0021]), a lateral acceleration measurement unit (24), a mass measurement unit (Par [0021]), a transfer function calculation unit (see 28) configured to calculate a transfer function of a roll angle (Par [0019], equation 2) or a roll rate (Par [0020], equation 3) with respect to the lateral acceleration, and a center-of-mass height calculation unit (see 28; see also Par [0021]).
Le et al. (US 20140012468) discloses a center-of-mass height estimation device, comprising a lateral acceleration measurement unit (lateral acceleration sensor), a mass measurement unit (120, 130; Paragraph [0060]), and a center-of-mass height calculation unit configured to calculate (Par [0057]) a height (h) of the center of mass (CG) of the vehicle by using a function (Par [0055]).
However, Ryn et al. and Le et al., or any other cited reference, do not disclose the limitations of the transfer function calculation unit calculating “a transfer function of the roll moment with respect to the lateral acceleration”, or the center-of-mass-height calculation unit configured to “divide a gain of the transfer function by the mass of the sprung portion of the vehicle to calculate a height from a roll center of the vehicle to a center of mass of the sprung portion”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616